Title: To George Washington from William Heath, 23 December 1780
From: Heath, William
To: Washington, George


                        
                            
                            Dear General
                            Garrison West Point Decr 23d 1780
                        
                        The exposed situation of many friendly Inhabitants in and about Bedford, to the excursions of the Enemy,
                            whose fears are much raised since the capture of Colonel Welles, & part of his regiment, and some ravages in the
                            neighbourhood of Bedford; at their earnest request I have thought it best to reinforce the Detachment on the Lines, which
                            has consisted of 150 Rank & File, to 200 properly Officered the Command of which I have given to Lt Colonel Hull:
                            this Detachment I hope will be fully sufficient, with vigilance, & proper precaution, to curb the excursions of
                            the Cowboys, and Refugees, secure our Front, quiet the Inhabitants, and prevent supplies getting to the Enemy—I have also
                            another Object in view; the secureing a quantity of Forrage, which yet remains between Croton River, & Singsing,
                            Pines Bridge & North Castle, which may be now brought off; as the Quarter Master can obtain Teams, without any
                            extra Detachment for the purpose, by only giving a hint to the Commanding Officer to guide his movements, from time to time,
                            so as to cover the place proposed to forrage—and I hope it will be in our power by & by to lessen Colonel Delancys
                            Corps by some means or other.
                        Lt Colonel Thompson who was taken the last winter on the Lines is lately exchanged & come out of New
                            York—He has requested a Court of enquiry, which has been appointed; inclosed is their report—As Lt Colonel Thompson is to
                            retire on the benefit of half Pay, and is desireous to get to his Family as soon as possible; I request your
                            Excellencys opinion on the Report of the Court as soon as may be convenient. I have the honor to be with the greatest
                            respect Your Excellencys most obedient Servant.
                        
                            W. Heath
                        
                    